Citation Nr: 1045942	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  04-19 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include depression, anxiety, and posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from September 1979 to 
June 1981.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied the appellant's claims of service 
connection for a skin disability and PTSD.  

The appellant appealed the RO's determination and in a December 
2005 decision, the Board denied service connection for PTSD.  The 
issue of entitlement to service connection for a skin disability, 
characterized as acne, was remanded to the RO for additional 
evidentiary development.  

Pursuant to that development, in a May 2006 rating decision, the 
RO granted service connection for acne, constituting a full award 
of the benefits sought on appeal with respect to that issue.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The 
appellant did not appeal the initial rating or effective date 
assigned.  She is now in receipt of a 10 percent disability 
rating for her service-connected skin disability, characterized 
as acne, effective July 31, 2006.  As set forth in more detail 
below, however, the record indicates that the appellant's skin 
disability is more properly characterized as hidradenitis 
suppurativa, rather than acne.  

The appellant appealed the Board's December 2005 decision denying 
service connection for PTSD to the United States Court of Appeals 
for Veterans Claims (Court).  While the matter was pending before 
the Court, in March 2007, the appellant's then-attorney and a 
representative of VA's General Counsel filed a joint motion for 
remand.  In a March 2007 order, the Court granted the motion and 
vacated that part of the Board's December 2005 decision which 
denied service connection for PTSD.

In June 2007, the Board remanded the issue of entitlement to 
service connection for PTSD to the RO for additional evidentiary 
development.  Pursuant to the Board's remand instructions, the 
appellant underwent VA psychiatric examination in August 2009.  
The examiner diagnosed her as having depression and anxiety, 
secondary to a general medical condition (chronic recurring skin 
infections).  PTSD was not diagnosed.  

In November 2010 written arguments, citing Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the appellant's representative argued that 
in light of the examiner's diagnosis, the issue on appeal should 
be recharacterized more generally as service connection for a 
psychiatric disorder.  

In Clemons, the Court held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by a claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the 
contentions of the appellant's representative, as well as the 
August 2009 VA medical examination report containing a diagnosis 
of depression and anxiety, the Board has recharacterized the 
issue on appeal as entitlement to service connection for a 
psychiatric disorder, to include depression, anxiety, and PTSD.  

Although the RO has not yet expressly considered the issue of 
entitlement to a psychiatric disorder other than PTSD, given the 
favorable decision below, it is clear that the appellant has not 
been prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


FINDING OF FACT

The most probative evidence establishes that the appellant's 
current psychiatric disability, diagnosed as depression and 
anxiety due to a general medical condition, is causally related 
to her service-connected skin disorder.  




CONCLUSION OF LAW

The appellant's psychiatric disorder is proximately due to her 
service-connected skin disorder.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

In pertinent part, the appellant's service treatment records show 
that September 1980, she was assessed as having anxiety secondary 
to a pending medical procedure.  In May 1981, it was noted that 
marital problems were causing an anxiety reaction.  Counseling 
was recommended.  The following day, it was noted that the 
appellant remained depressed.  She was given Valium and referred 
to a chaplain for counseling.  The remaining service treatment 
records are negative for psychiatric complaints or abnormalities.  

The appellant's service treatment records also document treatment 
for various skin abnormalities, including facial acne, a rash of 
the truck and back, a lump on her groin, a cyst on her neck, and 
dermatitis on her buttocks.  

The appellant's service personnel records show that she was 
separated under the Expeditious Discharge Program in May 1981 due 
to her inability to adapt socially and emotionally to the Army 
environment.  It was noted that her maturity and personality 
problems had resulted in many disciplinary problems. 

In June 2003, the appellant submitted an application for VA 
compensation benefits, seeking service connection for PTSD and a 
skin disability.  She alleged that she had been exposed to 
various environmental hazards while stationed at Fort Detrick, 
Maryland, between 1980 and 1981, including Agent Orange, 
trichloroethylene (TCE), tetrachloroethylene, and other 
biological agents.  She argued that her skin rash and PTSD were 
the result of that exposure.  

In support of her claim, the appellant submitted articles 
obtained from the Internet concerning the discovery in 1991 of 
trichloroethylene and tetrachloroethylene in wells near dump 
sites at Fort Detrick.  These articles also noted that traces of 
Agent Orange and non-virulent strains of anthrax and other 
bacteria had been discovered during clean-up operations near Fort 
Detrick which had begun in 2001.  

Medical records received in connection with the appellant's 
claims include a September 2003 psychological evaluation report 
noting that the appellant had been evaluated in connection with 
her anxiety and preoccupation with her physical health because of 
her belief that she had potentially been exposed to dangerous 
substances at Fort Detrick.  It was noted that the appellant had 
recently learned in the media that certain toxic chemicals had 
been discovered at Fort Detrick.  She thereafter began to 
associate various physical disorders, including her skin 
disorder, with her potential exposure to contaminants around the 
base.  This belief had resulted in a persistent anxious, 
depressed state.  The diagnoses included PTSD, mood disorder due 
to persistent physical symptoms, and personality disorder, 
obsessive-compulsive features.  

Also obtained were VA clinical records, dated from November 2003 
to November 2005, showing treatment for a skin disability 
diagnosed as hidradenitis.  The appellant also underwent a fee 
basis medical examination in May 2006 at which she was diagnosed 
as having hidradenitis suppurativa and facial acne vulgaris.  The 
examiner noted that the appellant's service treatment records 
documented various skin conditions, but concluded that her 
current hidradenitis suppurative and acne vulgaris were not the 
result of exposure to toxic chemicals in service.  

In a May 2006 rating decision, the RO granted service connection 
for a skin disability characterized as "acne," based on service 
treatment records showing treatment for a skin condition.  
Following the receipt of additional clinical records showing that 
the appellant received continued treatment for hidradenitis 
suppurativa, in a May 2007 rating decision, the RO assigned a 10 
percent disability rating for the appellant's service-connected 
skin disability.

In a January 2009 letter, the appellant's VA physician indicated 
that the appellant's service-connected skin condition, 
hidradenitis suppurativa, was a chronic condition responsible for 
frequent acute infections and sometimes requiring minor surgical 
drainage.  

In an April 2008 letter, the Director of Safety at Fort Detrick, 
Maryland, explained that it was far less likely than not that the 
appellant had been exposed to toxins or other harmful chemicals 
while stationed at Fort Detrick, including but not limited to 
trichloroethylene, tetrachloroethylene, and Agent Orange.  He 
noted that Fort Detrick had no evidence of an environmental 
release of any toxins or harmful chemicals during the time the 
appellant was stationed there, or at any other time.  With 
particular respect to the appellant's concerns about 
trichloroethylene, he explained that it was a widely used 
chemical to which just about everyone had been exposed.  He 
explained that it was a common ingredient in adhesives, paint 
removers, typewriter correction fluids, and spot removers.  It 
was also used in dry cleaning operations so anyone who had ever 
walked by a dry cleaners had been exposed to trichloroethylene.  
He indicated, however, that such exposures were far below toxic 
levels.  

In August 2009, the appellant underwent VA psychiatric 
examination.  The examiner noted that she had reviewed the claims 
folder in detail, as well as examined the appellant.  She noted 
that the appellant reported chronic, severe stress secondary to a 
chronic skin disorder which she attributed to Agent Orange 
exposure in service.  In reviewing the service treatment records, 
the examiner noted that the appellant had exhibited psychological 
issues during service, but that they all appeared to be related 
to her marriage.  She also noted that the appellant had been 
treated for skin abscesses during service which had continued 
after service.  The appellant claimed that she had never been 
given a definitive diagnosis for her rashes, although the 
examiner noted that the appellant's skin condition had been 
diagnosed as acne and hidradenitis.  The appellant's current 
symptoms included depression, anxiety, memory problems, anger, 
and risk taking behaviors.  In reviewing her life history, the 
examiner indicated that the appellant did not present the picture 
of a personality disorder, as she had a history of long and 
stable relationships, productive work, remarkable stress 
tolerance, and emotional regulation abilities.  The examiner also 
indicated that she did not endorse a diagnosis of malingering, 
given the clearly objective nature of the appellant's skin 
problems and the excellent documentation in her medical record of 
those problems.  The examiner concluded that the appellant had 
chronic health problems and depression due to a general medical 
condition (chronic skin abscesses).  The examiner noted that 
there was clear documentation that the appellant's skin problem 
had had its inception during service and that her continuing skin 
problems were interfering with her life and well being.  She also 
noted that chronic infections would be associated with persistent 
elevations in cytokines and inflammatory proteins and molecules.  
It was clearly documented in the medical literature that this 
state in the body contributed organically to producing low mood 
and poor coping abilities due to chronic malaise.  The 
appellant's history was consistent with this as her mental health 
distress was associated with her infection outbreaks.  The 
examiner diagnosed depression and anxiety due to a general 
medical condition (chronic recurring skin infections) and 
concluded that she found it difficult to understand why the 
appellant was not 100 percent service connected for such 
psychiatric disability.  




Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131 (West 2002).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a) (2010).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the claimed 
in-service stressors occurred.  38 C.F.R. § 3.304(f) (2010); 
Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in- service 
stressor varies depending on whether the veteran was engaged in 
combat with the enemy.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
such veteran's service, then his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2010).

Where, as here, the record does not establish that the claimant 
engaged in combat with the enemy, her assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
claimant must provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for a psychiatric 
disability.  She initially sought service connection for PTSD, 
theorizing that she had developed that psychiatric disability as 
a result of her discovery that she had been exposure to toxic 
chemicals during her tour of duty at Fort Detrick.  

As set forth above, however, the Director of Safety at Fort 
Detrick, Maryland, has confirmed that there is no basis for the 
appellant's concerns that she had been exposed to harmful levels 
of toxins or other chemicals while stationed at Fort Detrick.  
Absent "credible supporting evidence" of an in-service 
stressor, service connection for PTSD is not warranted.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).

Moreover, the Board notes that when the appellant was most 
recently evaluated by a psychiatrist in August 2009, a diagnosis 
of PTSD was not rendered.  Rather, the VA psychiatrist explained 
that appellant's current psychiatric disability was more 
appropriately characterized as depression and anxiety due to a 
general medical condition, namely the appellant's service-
connected skin disability.  She concluded, unequivocally, that 
the appellant's current psychiatric disorder was causally related 
to her service-connected skin disability.  

The Board finds that the August 2009 VA medical opinion is 
persuasive and assigns it great probative weight.  The opinion 
was rendered by a medical professional, a VA psychiatrist, who 
has the clear expertise to opine on the matter at issue in this 
case.  In addition, the examiner addressed the appellant's 
contentions, based her opinion on a review of the appellant's 
claims folder, including the most pertinent evidence therein, as 
well as an interview and clinical evaluation.  Additionally, the 
examiner provided a rationale for her opinion, which included 
citations to appropriate medical literature.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (discussing factors for 
determining probative value of medical opinions).  Finally, the 
Board notes that the psychiatrist's opinion is unequivocal, with 
little doubt that the appellant's current psychiatric disorder, 
depression and anxiety due to a general medical condition, is 
causally related to her service-connected skin disability.  

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of the 
evidence in her favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for the 
benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the 
evidence set forth above, such a conclusion cannot be made in 
this case.  Thus, the Board finds that service connection for a 
psychiatric disability, depression and anxiety due to a general 
medical condition, is warranted.  








(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a psychiatric disorder is 
granted.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


